Exhibit 10.1
 
[tomiheader.jpg]

 
January 15, 2016


Via email doc@tomiesinc.com


Dr. Halden Shane
[Home Address]


Dear Dr. Halden Shane,


TOMI Environmental Solutions, Inc. (“TOMI”) is delighted to modify and extend
your position as TOMI’s Chief Executive Officer (“CEO”). This Employment
Agreement (“Agreement”) supersedes any prior agreement. By executing the below,
Dr. Halden Shane (“you” or “your”), accept as CEO, the given powers and duties
consistent with such position. The CEO is expected to make major contributions
to the short and long term profitability, growth and financial strength of the
Company. The CEO agrees to observe and comply with the rules and regulations of
Employer as adopted by the Board of Directors of TOMI (“Board”).


You, as CEO, agree to respect the performance of the required duties and agree
to carry out and perform the directions and policies of TOMI and its Board as
they may be, from time to time stated either orally or in writing. TOMI and the
Board agree that the duties, which may be assigned to CEO, shall be the usual
and customary duties of the job position and shall not be inconsistent with the
provisions of the charter documents of Employer or applicable law. CEO shall
have such corporate power and authority as shall reasonably be required to
enable the discharge of duties in any office that may be held.


Upon execution of this agreement between TOMI and you, all other previous
agreements between will be null and void.


GENERAL PURPOSE:


The CEO of TOMI will:


●
Set strategy and direction for TOMI and TOMI Service Network (“TSN”);

●
Model and establish TOMI’s culture and mission to “Innovate for a Safer World”;

●
Build, supervise, and direct the C-suite and Senior Executive Team
(“Executives”);

●
Devote full time and energy to the business and affairs of TOMI and shall use
best efforts to promote the interests of TOMI; and

●
Allocate capital to TOMI’s priorities.

 
TOMI Environmental Solutions, Inc.
World Corporate Office| 9454 Wilshire Blvd. | Penthouse, G-6 | Beverly Hills, CA
90212
800.525.1698 | www.tomiesinc.com
 
 
1

--------------------------------------------------------------------------------

 


[tomiheader.jpg]

 
DUTIES AND RESPONSIBILITIES:


●
Provide day-to-day leadership and management to TOMI and TSN’s corporate and
service organization that mirrors the adopted mission and core values of each
respectively.

●
Responsible for driving TOMI and TSN to achieve and surpass sales,
profitability, cash flow, business goals and objectives.

●
Spearhead the development, communication and implementation of effective growth
strategies and processes including but not limited to the advancement of TOMI’s
SteraMist TM BITTM technology.

●
Provide, approve, supervise and direct the methods of keeping the records of
TOMI, statistical or otherwise, and shall manage the preparation of all reports
as are required by law or regulation, including but not limited to, statements
and reports to the Board, and shall, from time to time, and at any time upon
request from the Board concerning the affairs and financial condition of TOMI,
and such other matters as the Board may direct.

●
Authority is given to hire, compensate, and terminate TOMI’s staff and
executives within budgetary limitations. CEO will advise the Board annually
regarding the compensation for each executive team member. Such information will
include current compensation, the change in compensation, and the new
compensation for each individual.

●
Authority is given to implement any plausible strategic plan for tracking and
reporting the success of TOMI.

●
Collaborate with executives to develop and implement plans for the operational
infrastructure of systems, processes, and personnel designed to accommodate the
rapid growth objectives of TOMI.

●
Supervise TOMI’s daily investment activities in accordance with the policies,
procedures, and goals established.

●
Raise additional capital at appropriate valuations to enable TOMI to meet sales,
growth and market share objectives.

●
Represent TOMI in a positive way with clients, investors and business partners.

●
Provide effective and inspiring leadership by being actively involved in all
marketing, TOMI services, and the development of TOMI and TSN training programs.

●
Review and monitor annual department operational budgets and police the
effective management of these budgets.

●
Manage and cultivate existing relationships with investors, Wall Street, and
federal, state, and international regulatory agencies.

●
Publicly represent TOMI within the media and external constituency groups
including community, governmental and private organizations, domestically and
internationally to build excitement for TOMI’s mission and core values.

 
TOMI Environmental Solutions, Inc.
World Corporate Office| 9454 Wilshire Blvd. | Penthouse, G-6 | Beverly Hills, CA
90212
800.525.1698 | www.tomiesinc.com
 
 
2

--------------------------------------------------------------------------------

 
 
[tomiheader.jpg]

 
EFFECTIVE DATE:


January 1, 2016


BASE SALARY:


During the term of this Agreement, TOMI agrees to pay CEO a base salary of
$360,000.00 per year in semi monthly installments on the first and fifteenth of
every month.


SIGNING BONUS:


CEO shall receive a grant of 250,000 options quarterly in 2016,
aggregating 1,000,000 options, all with a 5 year term vesting upon issuance-
250,000 options shall be issued on 3/31/16, 6/30/16, 9/30/16 and 12/31/16, with
the strike price using a 3 day trailing VWAP at the date of grant. If you are
terminated for any reason as set below or, become disabled, or if you die, any
options held by you will become cashless and entitled to piggyback registration
and they exercise instantly.


PERFORMANCE BONUS:


Provided you meet the achievement of pre-aged performance objectives; you will
be entitled to an annual bonus as stated immediately below.


Stock Options. A minimum semi annual grant of up to 250,000 Stock Options, at a
strike price equal to a VWAP of the three-day period prior to the close of the
grant period.


Bonus: Any cash bonus will be based upon your performance and be made at the
discretion of the Board.


HEALTH INSURANCE:


Until such a time that TOMI has a health insurance offering; TOMI will
contribute 80% toward the cost of an individual plan (Medical, Dental and
Vision) and continue to contribute 80% of the plan cost until such time when the
company has its own health insurance offering. TOMI is actively pursuing a
corporate health plan.


BUSINESS EXPENSES:


TOMI will provide you with an automobile, travel, computer, phone and associated
service costs as well as reimburse you for necessary and reasonable business
expenses incurred in connection with your duties hereunder upon presentation of
an itemized account and appropriate supporting documentation. All entertainment
expenses incurred in pursuit and furtherance of TOMI’s business and goodwill
shall be reimbursed to CEO upon supporting documentation.
 
TOMI Environmental Solutions, Inc.
World Corporate Office| 9454 Wilshire Blvd. | Penthouse, G-6 | Beverly Hills, CA
90212
800.525.1698 | www.tomiesinc.com
 
 
3

--------------------------------------------------------------------------------

 
 
[tomiheader.jpg]
 

 
TRANSPORTATION:


TOMI will pay for the purchase, lease, or current payments of CEO’s automotive
vehicle. This can be paid directly to you or to the automotive or leasing
company.


VACATION:


CEO is allotted twenty-eight (28) days annually paid vacation, plus all TOMI
holidays and office closures.


CHANGE OF CONTROL:


In the event of a change in control of TOMI that results in termination of your
position as CEO, you will be entitled to a lump sum payment of two year’s salary
at the time of such termination. Additionally CEO will be granted 3 million
options that are cashless, when exercised such options will have with piggyback
registration or demand registration rights, and if applicable any and all
outstanding stock grants will be accelerated and be fully vested.


TERMINATION FOR CAUSE:


Termination for Cause may be effected by the Board at any time during the term
of this Agreement and may be effected by written notification to CEO; provided,
however, that no Termination for Cause will be effective unless CEO has been
provided with the prior written  notice and opportunity for remedial action such
as termination by TOMI (i) by reason of TOMI’s  willful dishonesty towards,
fraud upon, or deliberate injury or attempted injury to, TOMI (ii) by  reason of
material breach of this Agreement (iii) by reason of gross negligence or
intention misconduct with respect to the performance of duties under this
Agreement, provided, however,  that no such termination will be deemed to be a
Termination for Cause unless TOMI has  provided CEO with written notice of what
it reasonably believes are the grounds for any  Termination for Cause and TOMI
fails to take appropriate remedial action during a thirty (30)  day period
following receipt of such written notice. Upon Termination for Cause, CEO is to
be immediately paid amount equal to CEO’s gross salary.


TERMINATION OTHER THAN FOR CAUSE:


Notwithstanding anything else in this Agreement, the Board may effect a
Termination Other Than for Cause at any time upon giving notice to CEO of such
Termination Other Than for Cause. Upon any Termination Other Than for Cause, CEO
will immediately be paid amount equal to CEO’s gross salary.


In witness whereof, the parties have caused this Agreement to be duly executed
and delivered as of the date above.


[Signature Page to Follow]
 
TOMI Environmental Solutions, Inc.
World Corporate Office| 9454 Wilshire Blvd. | Penthouse, G-6 | Beverly Hills, CA
90212
800.525.1698 | www.tomiesinc.com
 
 
4

--------------------------------------------------------------------------------

 


[tomiheader.jpg]
 


Sincerely,


/s/ Harold Paul
___________________________________
Harold Paul, Esq.
TOMI Compensation Committee Chairman




Accepted:


/s/ Halden Shane
___________________________
Dr. Halden Shane
Chief Executive Officer at TOMI
 


TOMI Environmental Solutions, Inc.
World Corporate Office| 9454 Wilshire Blvd. | Penthouse, G-6 | Beverly Hills, CA
90212
800.525.1698 | www.tomiesinc.com
 
5 

--------------------------------------------------------------------------------